Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a workbench and a pair of casings combination as claimed comprising a workbench body accommodated in a pair of casings when the casings are in a connecting state, and horizontally supported between the pair of casings when the casings are in a separating state; a pair of first supporting portions horizontally supporting the workbench body when the casings are in the separating state; a pair of second supporting portions arranged parallel in a frame of one casing of the pair of casings, and supporting one ends of the first supporting portions when the workbench body is in a horizontal state; and a pair of third supporting portions arranged parallel in a frame of the other casing of the pair of casings with the third supporting portions overhanging from the frame of the other casing, the other ends of the first supporting portions being pivotally fixed to the third supporting portions as recited in claim 1; and having particularly a wiring duct comprising: -3- 4838-2111-4068.1Atty. Dkt. No. 081909-0304a workbench accommodated in a pair of casings when the casings are in a connecting state, and laid between the pair of casings when the casings are in a separating state; and a wiring holding section accommodated in the pair of casings when the casings are in the connecting state, and set between the pair of casings and holding, under the workbench, a wire that is introduced in the casings when the casings are in the separating state as recited in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okazaki (applicant’s patent) shows a workbench and casing but does not disclose the other ends of the first supporting portions being pivotally fixed to the third supporting portions as recited in claim 1; and having particularly a wiring duct comprising: -3- 4838-2111-4068.1Atty. Dkt. No. 081909-0304a workbench accommodated in a pair of casings when the casings are in a connecting state, and laid between the pair of casings when the casings are in a separating state; and a wiring holding section accommodated in the pair of casings when the casings are in the connecting state, and set between the pair of casings and holding, under the workbench, a wire that is introduced in the casings when the casings are in the separating state as recited in claim 22.  The remaining cited art of record further demonstrate casings of interests but does not show disclose the other ends of the first supporting portions being pivotally fixed to the third supporting portions as recited in claim 1; and having particularly a wiring duct comprising: -3- 4838-2111-4068.1Atty. Dkt. No. 081909-0304a workbench accommodated in a pair of casings when the casings are in a connecting state, and laid between the pair of casings when the casings are in a separating state; and a wiring holding section accommodated in the pair of casings when the casings are in the connecting state, and set between the pair of casings and holding, under the workbench, a wire that is introduced in the casings when the casings are in the separating state as recited in claim 22. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
khc